Exhibit 10.2

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS
OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 17(a) HEREOF. THE PRINCIPAL
AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON
CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF
PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

AMENDED AND RESTATED CONVERTIBLE SUBORDINATED NOTE

Issuance Date: October 11, 2006 Principal: U.S. $1,775,000

FOR VALUE RECEIVED, NOBLE INTERNATIONAL, LTD., a Delaware corporation (the
“Company”), hereby promises to pay to the order of HFR RVA Combined Master Trust
or registered assigns (“Holder”) the amount set out above as the Principal (as
reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the “Principal”) when due, whether upon the Maturity Date (as defined
below), acceleration, redemption or otherwise (in each case in accordance with
the terms hereof) and to pay interest (“Interest”) on any outstanding Principal
at the rate of 6.00% per annum, subject to periodic adjustment pursuant to
Section 2 (the “Interest Rate”), from the date set out above as the Issuance
Date (the “Issuance Date”) until the same becomes due and payable, whether upon
an Interest Date (as defined below), the Maturity Date, acceleration,
conversion, redemption or otherwise (in each case in accordance with the terms
hereof). This Amended and Restated Convertible Subordinated Note (the “Note”)
amends and restates in its entirety that certain Convertible Subordinated Note
dated March 24, 2004 in the original aggregate principal amount of $1,400,000
(the “Prior Note”). This Note is in substitution, and not payment or
satisfaction, of the Prior Note and the Company’s obligations to Holder under
this Note, including its obligations to make payments, are expressly conditioned
upon Holder’s delivery to Company of the Prior Note, or if the Holder cannot
deliver the Prior Note, evidence reasonably satisfactory to the Company that the
Prior Note has been lost, stolen or mutilated or cannot otherwise be delivered.
This Note is one of a series of four Notes being issued on the date hereof
(collectively, the “Notes” and such other Amended and Restated Convertible
Subordinated Notes, the “Other Notes”). Certain capitalized terms are defined in
Section 27.

1. MATURITY. On the Maturity Date, the Holder shall surrender this Note to the
Company and the Company shall pay to the Holder an amount in cash representing
all outstanding Principal, accrued and unpaid Interest and accrued and unpaid
Late Charges, if any. The “Maturity Date” shall be October 11, 2011.



--------------------------------------------------------------------------------

2. INTEREST; INTEREST RATE. Interest on this Note shall commence accruing on the
Issuance Date and shall be computed on the basis of a 365-day year and actual
days elapsed and shall be payable in arrears on the first day of each March and
September and on the Maturity Date during the period beginning on the Issuance
Date and ending on, and including, the Maturity Date (each, an “Interest Date”)
with the first Interest Date being March 1, 2007. Interest shall be payable on
each Interest Date in cash. Prior to the payment of Interest on an Interest
Date, Interest on this Note shall accrue at the Interest Rate and be payable by
way of inclusion of the Interest in the Conversion Amount in accordance with
Section 3(b)(i). In the event the Company has not reissued this Note in fully
registered, book-entry form within forty five (45) days after the Issuance Date,
then from and after the date that is 45 days after the Issuance Date through the
date on which such reissuance occurs, the Interest Rate shall be increased to
7%. From and after the occurrence of an Event of Default, the Interest Rate
shall be increased to 11%. In the event that such Event of Default is
subsequently cured, the adjustment referred to in the preceding sentence shall
cease to be effective as of the date of such cure; provided that the Interest as
calculated at such increased rate during the continuance of such Event of
Default shall continue to apply to the extent relating to the days after the
occurrence of such Event of Default through and including the date of cure of
such Event of Default.

3. CONVERSION OF NOTE. This Note shall be convertible into shares of the
Company’s common stock, par value $0.00067 per share (the “Common Stock”), on
the terms and conditions set forth in this Section 3.

(a) Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and nonassessable shares of Common Stock in accordance with
Section 3(c), at the Conversion Rate (as defined below). The Company shall not
issue any fraction of a share of Common Stock upon any conversion. If the
issuance would result in the issuance of a fraction of a share of Common Stock,
the Company shall round such fraction of a share of Common Stock up to the
nearest whole share. The Company shall pay any and all taxes that may be payable
with respect to the issuance and delivery of Common Stock upon conversion of any
Conversion Amount.

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (as defined
below) (the “Conversion Rate”).

 

  (i) “Conversion Amount” means the sum of (A) the portion of the Principal to
be converted, redeemed or otherwise with respect to which this determination is
being made, (B) accrued and unpaid Interest with respect to such Principal and
(C) accrued and unpaid Late Charges with respect to such Principal and Interest.

 

  (ii) “Conversion Price” means, as of any Conversion Date (as defined below) or
other date of determination that is (x) prior to the Reset Date, $18.50 (as
adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction) and (y) from and after the Reset Date,
the product of (A) 125% and (B) the forty-five (45) consecutive Trading Day
trailing average daily Closing Sale Price of the Common Stock as of the Reset
Date, each subject to adjustment as provided herein.

 

2



--------------------------------------------------------------------------------

(c) Mechanics of Conversion.

 

  (i) Optional Conversion. To convert any Conversion Amount into shares of
Common Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company and (B) if
required by Section 3(c)(iii), surrender this Note to a common carrier for
delivery to the Company as soon as practicable on or following such date (or an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction). On or before the first Business Day following the date of
receipt of a Conversion Notice, the Company shall transmit by facsimile a
confirmation of receipt of such Conversion Notice to the Holder and the
Company’s transfer agent (the “Transfer Agent”). On or before the second
Business Day following the date of receipt of a Conversion Notice (the “Share
Delivery Date”), the Company shall (X) credit such aggregate number of shares of
Common Stock to which the Holder shall be entitled to the Holder’s or its
designee’s balance account with Depository Trust Company (“DTC”) through its
Deposit Withdrawal Agent Commission system or (Y) if the Transfer Agent is not
participating in DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled. If this Note is
physically surrendered for conversion as required by Section 3(c)(iii) and the
outstanding Principal of this Note is greater than the Principal portion of the
Conversion Amount being converted, then the Company shall as soon as practicable
and in no event later than three (3) Business Days after receipt of this Note
and at its own expense, issue and deliver to the holder a new Note (in
accordance with Section 17(d)) representing the outstanding Principal not
converted. The Person or Persons entitled to receive the shares of Common Stock
issuable upon a conversion of this Note shall be treated for all purposes as the
record holder or holders of such shares of Common Stock on the Conversion Date.

 

  (ii) Company’s Failure to Timely Convert. If the Company shall fail to issue a
certificate to the Holder or credit the Holder’s balance account with DTC for
the number of shares of Common Stock to which the Holder is entitled upon
conversion of any Conversion Amount on or prior to the date which is five
(5) Business Days after the Conversion Date (a “Conversion Failure”), then
(A) the Company shall pay damages to the Holder for each date of such Conversion
Failure in an amount equal to 1.0% of the product of (I) the sum of the number
of shares of Common Stock not issued to the Holder on or prior to the Share
Delivery Date and to which the Holder is entitled, and (II) the Closing Sale
Price of the Common Stock on the Share Delivery Date and (B) the Holder, upon
written notice to the Company, may void its Conversion Notice with respect to,
and retain or have returned, as the case may be,

 

3



--------------------------------------------------------------------------------

any portion of this Note that has not been converted pursuant to such Conversion
Notice; provided that the voiding of a Conversion Notice shall not affect the
Company’s obligations to make any payments which have accrued prior to the date
of such notice pursuant to this Section 3(c)(ii) or otherwise.

 

  (iii) Book-Entry. Notwithstanding anything to the contrary set forth herein,
upon conversion of any portion of this Note in accordance with the terms hereof,
the Holder shall not be required to physically surrender this Note to the
Company unless (A) the full Conversion Amount represented by this Note is being
converted or (B) the Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting physical
surrender and reissue of this Note. The Holder and the Company shall maintain
records showing the Principal, Interest and Late Charges converted and the dates
of such conversions or shall use such other method, reasonably satisfactory to
the Holder and the Company, so as not to require physical surrender of this Note
upon conversion.

(d) Limitations on Conversions.

 

  (i) 4.99% Maximum. The Company shall not effect any conversion of this Note,
and the Holder of this Note shall not have the right to convert any portion of
this Note pursuant to Section 3(a), to the extent that after giving effect to
such conversion, the Holder (together with the Holder’s affiliates) would
beneficially own in excess of 4.99% of the number of shares of Common Stock
outstanding immediately after giving effect to such conversion. For purposes of
the foregoing sentence, the number of shares of Common Stock beneficially owned
by the Holder and its affiliates shall include the number of shares of Common
Stock issuable upon conversion of this Note with respect to which the
determination of such sentence is being made, but shall exclude the number of
shares of Common Stock which would be issuable upon (A) conversion of the
remaining, nonconverted portion of this Note beneficially owned by the Holder or
any of its affiliates and (B) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any Other Notes or warrants) subject to a limitation on conversion
or exercise analogous to the limitation contained herein beneficially owned by
the Holder or any of its affiliates. Except as set forth in the preceding
sentence, for purposes of this Section 3(d)(i), beneficial ownership shall be
calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended. For purposes of this Section 3(d)(i), in determining the
number of outstanding shares of Common Stock, the Holder may rely on the number
of outstanding shares of Common Stock as reflected in (x) the Company’s most
recent Form 10-Q or Form 10-K, (y) a more recent public announcement by the
Company or (z) any other notice by the Company or the Transfer Agent setting
forth the number of shares of Common Stock outstanding. For any reason at any
time, upon the written or oral request of the Holder, the Company shall within
one (1) Business Day confirm orally and in writing to the Holder the number of
shares of Common Stock then outstanding. In any case, the number of outstanding
shares of Common Stock shall be determined after giving effect to the conversion
or exercise of

 

4



--------------------------------------------------------------------------------

securities of the Company, including this Note, by the Holder or its affiliates
since the date as of which such number of outstanding shares of Common Stock was
reported. By written notice to the Company, the Holder may waive the provisions
of this Section 3(d)(i); provided that any such waiver will not be effective
until the sixty-first (61st) day after such notice is delivered to the Company.

 

  (ii) 9.99% Maximum. The Company shall not effect any conversion of this Note,
and the Holder of this Note shall not have the right to convert any portion of
this Note pursuant to Section 3(a), to the extent that after giving effect to
such conversion, the Holder (together with the Holder’s affiliates) would
beneficially own in excess of 9.99% of the number of shares of Common Stock
outstanding immediately after giving effect to such conversion. For purposes of
the foregoing sentence, the number of shares of Common Stock beneficially owned
by the Holder and its affiliates shall include the number of shares of Common
Stock issuable upon conversion of this Note with respect to which the
determination of such sentence is being made, but shall exclude the number of
shares of Common Stock which would be issuable upon (A) conversion of the
remaining, nonconverted portion of this Note beneficially owned by the Holder or
any of its affiliates and (B) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any Other Notes or warrants) subject to a limitation on conversion
or exercise analogous to the limitation contained herein beneficially owned by
the Holder or any of its affiliates. Except as set forth in the preceding
sentence, for purposes of this Section 3(d)(ii), beneficial ownership shall be
calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended. For purposes of this Section 3(d)(ii), in determining the
number of outstanding shares of Common Stock, the Holder may rely on the number
of outstanding shares of Common Stock as reflected in (x) the Company’s most
recent Form 10-Q or Form 10-K, (y) a more recent public announcement by the
Company or (z) any other notice by the Company or the Transfer Agent setting
forth the number of shares of Common Stock outstanding. For any reason at any
time, upon the written or oral request of the Holder, the Company shall within
one (1) Business Day confirm orally and in writing to the Holder the number of
shares of Common Stock then outstanding. In any case, the number of outstanding
shares of Common Stock shall be determined after giving effect to the conversion
or exercise of securities of the Company, including this Note, by the Holder or
its affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. By written notice to the Company, the Holder may
waive the provisions of this Section 3(d)(ii); provided that any such waiver
will not be effective until the sixty-first (61st) day after such notice is
delivered to the Company.

 

5



--------------------------------------------------------------------------------

4. RIGHTS UPON EVENT OF DEFAULT.

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

 

  (i) the failure of the applicable Registration Statement required to be filed
pursuant to the Registration Rights Agreement to be declared effective by the
SEC on or prior to the date that is 60 days after the applicable Effectiveness
Deadline (as defined in the Registration Rights Agreement), or, while the
applicable Registration Statement is required to be maintained effective
pursuant to the terms of the Registration Rights Agreement, the effectiveness of
the applicable Registration Statement lapses for any reason (including, without
limitation, the issuance of a stop order) or is unavailable to any holder of the
Notes for sale of all of such holder’s Registrable Securities (as defined in the
Registration Rights Agreement) in accordance with the terms of the Registration
Rights Agreement, and such lapse or unavailability continues for a period of 10
consecutive Trading Days or for more than an aggregate of 30 Trading Days in any
365-day period (other than days during an Allowable Grace Period (as defined in
the Registration Rights Agreement));

 

  (ii) the suspension from trading or failure of the Common Stock to be listed
on the NASDAQ National Market or The New York Stock Exchange, Inc. for a period
of five (5) consecutive Trading Days or for more than an aggregate of seven
Trading Days in any 365-day period;

 

  (iii) the Company’s failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within ten (10) Business Days after
the applicable Conversion Date;

 

  (iv) the Company’s failure to pay to the Holder any amount of Principal when
and as due under this Note (including, without limitation, the Company’s failure
to pay any Redemption Price or Make-Whole Premium);

 

  (v) the Company’s failure to pay to the Holder any amount of Interest, Late
Charges or other amounts when and as due under this Note, the Registration
Rights Agreement or any other agreement, document, certificate or other
instrument delivered in connection with the transactions contemplated hereby and
thereby to which the Holder is a party, if such failure continues for a period
of at least five (5) Business Days;

 

  (vi) any default under, redemption of or acceleration prior to maturity of any
Senior Indebtedness (as defined below) of the Company or any of its
Subsidiaries; provided that in the case of a payment default of such Senior
Indebtedness, such default is not cured within applicable cure periods; further
provided that in the case of a non-payment default of such Senior Indebtedness
that has not resulted in an acceleration or redemption of such Senior
Indebtedness prior to its maturity, only upon acceleration or redemption of such
Senior Indebtedness;

 

  (vii) the Company or any of its Subsidiaries, pursuant to or within the
meaning of Title 11, U.S. Code, or any similar Federal or state law for the
relief of debtors (collectively, “Bankruptcy Law”), (A) commences a voluntary
case, (B) consents to the entry of an order for relief against it in an
involuntary case, (C) consents to

 

6



--------------------------------------------------------------------------------

the appointment of a receiver, trustee, assignee, liquidator or similar official
(a “Custodian”), (D) makes a general assignment for the benefit of its creditors
or (E) admits in writing that it is generally unable to pay its debts as they
become due;

 

  (viii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its Subsidiaries or (C) orders the liquidation of the Company or any of
its Subsidiaries;

 

  (ix) a final judgment or judgments for the payment of money aggregating in
excess of $500,000 are rendered against the Company or any of its Subsidiaries
and which judgments are not, within 60 days after the entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within 60 days after
the expiration of such stay; provided, however, that any judgment which is
covered by insurance or an indemnity from a credit worthy party shall not be
included in calculating the $500,000 amount set forth above so long as the
Company provides the Holder a written statement from such insurer or indemnity
provider (which written statement shall be reasonably satisfactory to the
Holder) to the effect that such judgment is covered by insurance or an indemnity
and the Company will receive the proceeds of such insurance or indemnity within
30 days of the issuance of such judgment;

 

  (x) the Company materially breaches any representation, warranty, covenant or
other term or condition of the letter agreement of even date herewith between
the Company, the Holder and the Holders of the Other Notes, the Registration
Rights Agreement, this Note, the Closing Certificate of the Company, or any
other agreement, document, certificate or other instrument delivered in
connection with the transactions contemplated thereby and hereby to which the
Holder is a party, except, in the case of a breach of a covenant or other term
or condition which is curable, only if such breach continues for a period of at
least ten (10) consecutive Business Days;

 

  (xi) the Company’s failure to pay in full and cancel that certain Convertible
Subordinated Note dated March 24, 2004 in favor of Mainfield Enterprises, Inc.
in the principal amount of $7,500,000 within three days after the Issuance Date;
or

 

  (xii) any Event of Default (as defined in the Other Notes) occurs with respect
to any Other Notes.

(b) Rights Upon Event of Default. Promptly after the occurrence of an Event of
Default with respect to this Note or any of the Other Notes, the Company shall
deliver written notice thereof via facsimile and overnight courier (an “Event of
Default Notice”) to the Holder. At any time after the earlier of the Holder’s
receipt of an Event of Default Notice and the Holder becoming aware of an Event
of Default, the Holder may require the Company to redeem all or any portion of
this Note by delivering written notice thereof (the “Event of Default Redemption
Notice”) to the Company, which Event of Default Redemption Notice shall indicate
the portion of this Note the Holder is electing to redeem. Each portion of this
Note subject to redemption by the

 

7



--------------------------------------------------------------------------------

Company pursuant to this Section 4(b) shall be redeemed by the Company at a
price equal to the greater of (i) the product of (x) the Conversion Amount to be
redeemed and (y) the Redemption Premium and (ii) the product of (A) the
Conversion Rate with respect to such Conversion Amount in effect at such time as
the Holder delivers an Event of Default Redemption Notice and (B) the Closing
Sale Price of the Common Stock on the date immediately preceding such Event of
Default (the “Event of Default Redemption Price”). The Event of Default
Redemption Price shall be paid in the following manner: (I) the Company shall
pay the portion of the Event of Default Redemption Price equal to the Conversion
Amount in cash and (II) the remaining portion of the Event of Default Redemption
Price (the “Excess Event of Default Redemption Price”) shall be paid, at the
Company’s option, in either (a) cash or (b) by delivery of shares of Common
Stock (“Event of Default Shares”). The Company shall be required to set forth in
the Event of Default Notice of any election to pay the Excess Event of Default
Redemption Price in Event of Default Shares. Any portion of the Event of Default
Redemption Price that the Company elects to pay in Common Stock shall be paid in
a number of fully paid and nonassessable shares equal to the quotient of (1) the
Excess Event of Default Redemption Price and (2) the Event of Default Conversion
Price (as hereinafter defined) in effect; provided that the amount of Event of
Default Shares delivered by the Company as payment for the Excess Event of
Default Redemption Price shall not exceed the Required Reserve Amount. For
purposes of this Section, the “Event of Default Conversion Price” shall mean, as
of any date of determination, if the Equity Conditions have been satisfied (or
waived in writing by the Holder) as of the first day of the Event of Default
Conversion Period (as hereinafter defined) through, and including, the date of
payment of the Event of Default Redemption Price (disregarding for the purposes
of determining whether clause (i)(y) in the definition of Equity Conditions has
been satisfied the Event of Default giving rise to the redemption hereunder),
the price which shall be computed as 90% of the arithmetic average of the
Weighted Average Price of the Common Stock on each of the 5 consecutive Trading
Days following the date on which the Company publicly announces such redemption
(the “Event of Default Conversion Period”); all such determinations to be
appropriately adjusted for any stock split, stock dividend, stock combination or
other similar transaction that proportionately decreases or increases the Common
Stock during such Event of Default Conversion Period; provided, however, that if
the Equity Conditions have not been satisfied or waived as required above, the
Company and Holder shall determine the Event of Default Conversion Price using
commercially reasonable means agreed to by them. Redemptions required by this
Section 4(b) shall be made in accordance with the provisions of Section 11 and
the date on which the Event of Default Redemption Price is paid pursuant to such
Section 11 shall be the “Event of Default Redemption Date.” When determining if
the Equity Conditions have been satisfied, the term “Call Redemption Date” shall
be replaced with the term “Event of Default Redemption Date.”

5. RIGHTS UPON CHANGE OF CONTROL.

(a) Change of Control. Each of the following events shall constitute a “Change
of Control”:

 

  (i) the consolidation, merger or other business combination (including,
without limitation, a reorganization, recapitalization or spin-off) of the
Company with or into another Person (other than (A) a consolidation, merger or
other business

 

8



--------------------------------------------------------------------------------

combination (including, without limitation, reorganization, recapitalization or
spin-off) in which holders of the Company’s voting power immediately prior to
the transaction continue after the transaction to hold, directly or indirectly,
the voting power of the surviving entity or entities necessary to elect a
majority of the members of the board of directors (or their equivalent if other
than a corporation) of such entity or entities, or (B) pursuant to a migratory
merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company);

 

  (ii) the sale or transfer of all or substantially all of the Company’s assets;
or

 

  (iii) a purchase, tender or exchange offer made to and accepted by the holders
of more than the 50% of the outstanding shares of Common Stock.

No sooner than fifteen (15) days nor later than ten (10) days prior to the
consummation of a Change of Control, but not prior to the public announcement of
such Change of Control, the Company shall deliver written notice thereof via
facsimile and overnight courier to the Holder (a “Change of Control Notice”).

(b) Assumption. Prior to the consummation of any Change of Control, the Company
will secure from any Person purchasing the Company’s assets or Common Stock or
any successor resulting from such Change of Control (in each case, an “Acquiring
Entity”) a written agreement (in form and substance satisfactory to the Holder
of this Note) to assume all of the obligations of the Company under this Note
and the other Transaction Documents, including to deliver to the Holder of the
Note in exchange for such Note, a security of the Acquiring Entity evidenced by
a written instrument substantially similar in form and substance to the Note,
including, without limitation, having a principal amount and interest rate equal
to the principal amounts and the interest rates of the Note held by the Holder,
and satisfactory to the Holder of the Note. In the event that an Acquiring
Entity is directly or indirectly controlled by a company or entity whose common
stock or similar equity interest is listed, designated or quoted on a securities
exchange or trading market, the Holder of the Note may elect to treat such
Person as the Acquiring Entity for purposes of this Section 5(b). Upon
consummation of a Change of Control as a result of which holders of Common Stock
shall be entitled to receive stock, securities, cash, assets or any other
property with respect to or in exchange for such Common Stock, the Acquiring
Entity shall deliver to the Holder confirmation that there shall be issued upon
conversion of this Note at any time after the consummation of such Change of
Control, in lieu of the shares of Common Stock issuable upon the conversion of
the Note prior to such Change of Control, such shares of stock, securities,
cash, assets or any other property whatsoever (including warrants or other
purchase or subscription rights) which the Holder would have been entitled to
receive upon the happening of such Change of Control had this Note been
converted immediately prior to such Change of Control, as adjusted in accordance
with the provisions of this Note. The provisions of this Section shall be
applied without regard to any limitations on the conversion of this Note.

(c) Redemption Upon Change of Control. At any time during the period beginning
after the Holder’s receipt of a Change of Control Notice and ending on the date
of the consummation of such Change of Control (or, in the event a Change of
Control Notice is not delivered at least 10

 

9



--------------------------------------------------------------------------------

days prior to a Change of Control, at any time on or after the date which is 10
days prior to a Change of Control and ending 10 days after the consummation of
such Change of Control), the Holder may require the Company to redeem all or any
portion of this Note by delivering written notice thereof (“Change of Control
Redemption Notice”) to the Company, which Change of Control Redemption Notice
shall indicate the Conversion Amount the Holder is electing to redeem; provided,
however, that the Company shall not be under any obligation to redeem all or any
portion of this Note or to deliver the applicable Change of Control Redemption
Price unless and until the applicable Change of Control is consummated. The
portion of this Note subject to redemption pursuant to this Section 5(c) shall
be redeemed by the Company at a price equal to the greater of (i) the product of
(x) the Conversion Amount being redeemed and (y) the quotient determined by
dividing (A) the Closing Sale Price of the Common Stock immediately following
the public announcement of such proposed Change of Control by (B) the Conversion
Price and (ii) 110% of the Conversion Amount being redeemed (the “Change of
Control Redemption Price”). The Change of Control Redemption Price shall be paid
in the following manner: (I) the Company shall pay the portion of the Change of
Control Redemption Price equal to the Conversion Amount in cash and (II) the
remaining portion of the Change of Control Redemption Price (the “Excess Change
of Control Redemption Price”) shall be paid, at the Company’s option, in either
(a) cash or (b) by delivery of shares of Common Stock (“Change of Control
Shares”). The Company shall be required to set forth in the Change of Control
Notice of any election to pay the Excess Change of Control Redemption Price in
Change of Control Shares. Any portion of the Change of Control Redemption Price
that the Company elects to pay in Common Stock shall be paid in a number of
fully paid and nonassessable shares equal to the quotient of (1) the Excess
Change of Control Redemption Price and (2) the Change of Control Conversion
Price (as hereinafter defined) in effect; provided that the amount of Change of
Control Shares delivered by the Company as payment for the Excess Change of
Control Redemption Price shall not exceed the Required Reserve Amount. For
purposes of this Section, the “Change of Control Conversion Price” shall mean,
as of any date of determination, if the Equity Conditions have been satisfied
(or waived in writing by the Holder) as of the first day of the Change of
Control Conversion Period (as hereinafter defined) through, and including, the
date of payment of the Change of Control Redemption Price (disregarding for the
purposes of determining whether clause (i)(x) in the definition of Equity
Conditions has been satisfied the Change of Control giving rise to the
redemption hereunder), the price which shall be computed as 90% of the
arithmetic average of the Weighted Average Price of the Common Stock on each of
the 10 consecutive Trading Days commencing 10 Trading Days before the date the
Change of Control becomes effective and ending on day immediately preceding such
effective date (the “Change of Control Conversion Period”); all such
determinations to be appropriately adjusted for any stock split, stock dividend,
stock combination or other similar transaction that proportionately decreases or
increases the Common Stock during such Change of Control Conversion Period;
provided, however, that if the Equity Conditions have not been satisfied or
waived as required above, the Company and Holder shall determine the Change of
Control Conversion Price using commercially reasonable means agreed to by them.
Redemptions required by this Section 5(c) shall be made in accordance with the
provisions of Section 11 and shall have priority to payments to stockholders in
connection with a Change of Control and the date on which the Change of Control
Redemption Price is paid pursuant to such Section 11 shall be the “Change of
Control Redemption Date”. When determining if the Equity Conditions have been
satisfied, the term “Call Redemption Date” shall be replaced with the term
“Change of Control Redemption Date.”

 

10



--------------------------------------------------------------------------------

(d) Conversion in the Event of a Change of Control. In the event a Change of
Control occurs, the Holder shall receive from the Company upon conversion of its
Note pursuant to Section 3, in addition to the amounts described therein, the
Make-Whole Premium (in cash or shares of Common stock (valued as described in
the definition of “Make-Whole Premium” below) or a combination thereof, at the
option of the Holder). The Company shall deliver written notice of its election
to pay the Make-Whole Premium in shares of Common Stock to the Holder at least
ten (10) days prior to the consummation of the Change of Control. The Holder
may, in lieu of converting its Note, require the Company to redeem all or any
portion of this Note pursuant to Section 5(c).

The “Make-Whole Premium” for each $1,000 in Principal amount of the Notes
converted will equal $180 in the event the Change of Control occurs before the
first anniversary of the Issuance Date; $120 in the event the Change of Control
occurs at any time on or after the first anniversary of the Issuance Date but
before the second anniversary of the Issuance Date; and $60 in the event the
Change of Control occurs at any time on or after the second anniversary of the
Issuance Date but before the Maturity Date. Payments made in shares of Common
Stock will be valued at 95% of the average Closing Sales Price of the Common
Stock for the five (5) consecutive Trading Days ending on the third day prior to
the consummation of the Change of Control.

6. RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.

(a) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.

(b) Other Corporate Events. In addition to and not in substitution for any
rights hereunder, prior to the consummation of any recapitalization,
reorganization, consolidation, merger, spin-off or other business combination
pursuant to which holders of Common Stock are entitled to receive securities or
other assets with respect to or in exchange for Common Stock (a “Corporate
Event”), the Company shall make appropriate provision to insure that the Holder
will thereafter have the right to receive upon a conversion of this Note, (i) in
addition to the shares of Common Stock receivable upon such conversion, such
securities or other assets to which the Holder would have been entitled with
respect to such shares of Common Stock had such shares of Common Stock been held
by the Holder upon the consummation of such

 

11



--------------------------------------------------------------------------------

Corporate Event or (ii) in lieu of the shares of Common Stock otherwise
receivable upon such conversion, such securities or other assets received by the
holders of Common Stock in connection with the consummation of such Corporate
Event in such amounts as the Holder would have been entitled to receive had this
Note initially been issued with conversion rights for the form of such
consideration (as opposed to shares of Common Stock) at a conversion rate for
such consideration commensurate with the Conversion Rate. The provisions of this
Section 6(b) shall apply similarly and equally to successive Corporate Events
and shall be applied without regard to any limitations or restrictions on the
convertibility of this Note.

7. RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

(a) Adjustment of Conversion Price upon Issuance of Common Stock. Other than in
connection with a merger transaction or acquisition by the Company which does
not result in a Change of Control, if and whenever on or after the Issuance
Date, the Company issues or sells, or in accordance with this Section 7(a) is
deemed to have issued or sold, any shares of Common Stock (including the
issuance or sale of shares of Common Stock owned or held by or for the account
of the Company, but excluding shares of Common Stock deemed to have been issued
or sold by the Company in connection with any Excluded Security) for a
consideration per share (the “New Securities Issuance Price”) less than a price
(the “Applicable Price”) equal to the Conversion Price in effect immediately
prior to such issue or sale (the foregoing a “Dilutive Issuance”), then
immediately after such Dilutive Issuance, the Conversion Price then in effect
shall be reduced to an amount (rounded to the nearest cent) equal to the product
of (A) the Conversion Price in effect immediately prior to such Dilutive
Issuance and (B) the quotient determined by dividing (1) the sum of (I) the
product derived by multiplying the Conversion Price in effect immediately prior
to such Dilutive Issuance and the number of shares of Common Stock Deemed
Outstanding immediately prior to such Dilutive Issuance plus (II) the
consideration, if any, received by the Company upon such Dilutive Issuance, by
(2) the product derived by multiplying (I) the Conversion Price in effect
immediately prior to such Dilutive Issuance by (II) the number of shares of
Common Stock Deemed Outstanding immediately after such Dilutive Issuance. For
purposes of determining the adjusted Conversion Price under this Section 7(a),
the following shall be applicable:

(i) Issuance of Options. If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion or exchange or
exercise of any Convertible Securities issuable upon exercise of such Option is
less than the Applicable Price, then such share of Common Stock shall be deemed
to be outstanding and to have been issued and sold by the Company at the time of
the granting or sale of such Option for such price per share. For purposes of
this Section 7(a)(i), the “lowest price per share for which one share of Common
Stock is issuable upon the exercise of any such Option or upon conversion or
exchange or exercise of any Convertible Securities issuable upon exercise of
such Option” shall be equal to the sum of the lowest amounts of consideration
(if any) received or receivable by the Company with respect to any one share of
Common Stock upon granting or sale of the Option, upon exercise of the Option
and upon conversion or exchange or exercise of any Convertible Security issuable
upon exercise of such Option. No further adjustment of the Conversion Price
shall be made upon the

 

12



--------------------------------------------------------------------------------

actual issuance of such Common Stock or of such Convertible Securities upon the
exercise of such Options or upon the actual issuance of such Common Stock upon
conversion or exchange or exercise of such Convertible Securities.

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon such conversion or exchange or exercise
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance of sale of such Convertible Securities for such price
per share. For the purposes of this Section 7(a)(ii), the “price per share for
which one share of Common Stock is issuable upon such conversion or exchange or
exercise” shall be equal to the sum of the lowest amounts of consideration (if
any) received or receivable by the Company with respect to any one share of
Common Stock upon the issuance or sale of the Convertible Security and upon the
conversion or exchange or exercise of such Convertible Security. No further
adjustment of the Conversion Price shall be made upon the actual issuance of
such Common Stock upon conversion or exchange or exercise of such Convertible
Securities, and if any such issue or sale of such Convertible Securities is made
upon exercise of any Options for which adjustment of the Conversion Price had
been or are to be made pursuant to other provisions of this Section 7(a), no
further adjustment of the Conversion Price shall be made by reason of such issue
or sale.

(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exchange or exercise of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Conversion
Price in effect at the time of such change shall be adjusted to the Conversion
Price which would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold. For purposes of this Section 7(a)(iii), if
the terms of any Option or Convertible Security that was outstanding as of the
Issuance Date are changed in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the Common Stock deemed
issuable upon exercise, conversion or exchange thereof shall be deemed to have
been issued as of the date of such change. No adjustment shall be made if such
adjustment would result in an increase of the Conversion Price then in effect.

(iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Options will be deemed to
have been issued for a consideration of $.01. If any Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefor will be deemed to be the net
amount received by the Company therefor. If any Common Stock, Options or
Convertible Securities are issued or sold for a consideration other than cash,

 

13



--------------------------------------------------------------------------------

the amount of the consideration other than cash received by the Company will be
the fair value of such consideration, except where such consideration consists
of securities, in which case the amount of consideration received by the Company
will be the Closing Sale Price of such securities on the date of receipt. If any
Common Stock, Options or Convertible Securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefor will be deemed to be the
fair value of such portion of the net assets and business of the non-surviving
entity as is attributable to such Common Stock, Options or Convertible
Securities, as the case may be. The fair value of any consideration other than
cash or securities will be determined jointly by the Company and the Holders of
this Note. If such parties are unable to reach agreement within ten (10) days
after the occurrence of an event requiring valuation (the “Valuation Event”),
the fair value of such consideration will be determined within five (5) Business
Days after the tenth day following the Valuation Event by an independent,
reputable appraiser jointly selected by the Company and the Holder of the Note.
The determination of such appraiser shall be deemed binding upon all parties
absent demonstrable error and the fees and expenses of such appraiser shall be
borne entirely by the Company.

(v) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

(b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, the Conversion Price in
effect immediately prior to such subdivision will be proportionately reduced. If
the Company at any time combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Price in effect immediately prior to
such combination will be proportionately increased.

(c) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board of
Directors will make an appropriate adjustment in the Conversion Price so as to
protect the rights of the Holder under this Note; provided that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Section 7.

(d) Notice of Adjustment. Whenever the Conversion Price is adjusted pursuant to
this Section 7, the Company shall promptly mail notice of such adjustment to the
Holder, which notice shall set forth the Conversion Price after the adjustment,
the date on which the adjustment became effective and a brief statement of the
facts resulting in such adjustment.

 

14



--------------------------------------------------------------------------------

8. COMPANY’S RIGHT OF REDEMPTION.

(a) Call Redemption. If, at any time from and after the third anniversary of the
Issuance Date, the Closing Sale Price of the Common Stock exceeds 140% of the
Conversion Price then in effect for at least twenty (20) Trading Days during the
period of thirty (30) consecutive Trading Days ending prior to the Call
Redemption Notice Date (such thirty (30) consecutive Trading Day period being
the “Call Redemption Measuring Period”) and the Equity Conditions (as set forth
in Section 8(b)) are satisfied or waived in writing by the Holder, the Company
shall have the right to redeem all or any portion of the Conversion Amount of
this Note, as designated in the Call Redemption Notice, as of the Call
Redemption Date (a “Call Redemption”). The portion of this Note subject to
redemption pursuant to this Section 8(a) shall be redeemed by the Company in
cash at a price equal to 100% of the Conversion Amount being redeemed (“Call
Redemption Price”) on the date specified by the Company in the Call Redemption
Notice (“Call Redemption Date”), which date shall not be less than thirty
(30) nor more than sixty (60) days after the Call Redemption Notice Date. The
Company may exercise its right to require redemption under this Section 8(a) by
delivering within not more than three (3) Trading Days following the end of such
Call Redemption Measuring Period a written notice thereof by facsimile and
overnight courier to the Holder of this Note (the “Call Redemption Notice” and
the date such notice is sent is referred to as the “Call Redemption Notice
Date”). The Company may deliver one (1) Call Redemption Notice hereunder, which
shall be irrevocable. The Call Redemption Notice shall state the Conversion
Amount the Company is electing to redeem and the Call Redemption Date.
Redemptions made pursuant to this section 8(a) shall be made in accordance with
Section 11.

(b) Equity Conditions. For purposes of this Section 8, “Equity Conditions” means
that each of the following conditions is satisfied: (i) on each day during the
period of thirty (30) Trading days ending on and including the Call Redemption
Date (the “Equity Conditions Measuring Period”), there shall not have occurred
(x) the public announcement of a pending, proposed or intended Change of Control
which has not been abandoned, terminated or consummated, or (y) an Event of
Default or an event that with the passage of time or giving of notice, and
assuming it were not cured, would constitute an Event of Default; (ii) on each
day during the Equity Conditions Measuring Period either (x) the Registration
Statement required pursuant to the Registration Rights Agreement shall be
effective and available for the resale for all of the Registrable Securities in
accordance with the terms of the Registration Rights Agreement or (y) all shares
of Common Stock issuable upon conversion of the Note shall be eligible for sale
without restriction and without the need for registration under any applicable
federal or state securities laws; and (iii) the Company shall have been in
material compliance with and shall not have breached, in any material respect,
any material provision, covenant, representation or warranty contained in the
letter agreement of even date herewith between the Company, the Holder and the
Holders of the Other Notes, the Closing Certificate of the Company, the
Registration Rights Agreement or any of the Notes.

 

15



--------------------------------------------------------------------------------

9. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Note, and will at all
times in good faith carry out all of the provisions of this Note and take all
action as may be required to protect the rights of the Holder of this Note.

10. RESERVATION OF AUTHORIZED SHARES.

(a) Reservation. The Company shall initially reserve out of its authorized and
unissued Common Stock a number of shares of Common Stock for the Note equal to
125% of the Conversion Rate with respect to the Conversion Amount of the Note as
of the Issuance Date. Thereafter, the Company, so long as any portion of the
Note is outstanding, shall take all action necessary to reserve and keep
available out of its authorized and unissued Common Stock, solely for the
purpose of effecting the conversion of the Note, 110% of the number of shares of
Common Stock as shall from time to time be necessary to effect the conversion of
the Note; provided that at no time shall the number of shares of Common Stock so
reserved be less than the number of shares required to be reserved by the
previous sentence (without regard to any limitations on conversions) (the
“Required Reserve Amount”).

(b) Insufficient Authorized Shares. If at any time while the Note remains
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Note at least a number of shares of Common Stock
equal to the Required Reserve Amount (an “Authorized Share Failure”), then the
Company shall as soon as practicable take all action reasonably necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the Note then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than sixty (60) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its best efforts to solicit its
stockholders’ approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the stockholders that they
approve such proposal.

11. HOLDER’S REDEMPTIONS.

(a) Mechanics. In the event that the Holder has sent an Event of Default
Redemption Notice or a Change of Control Redemption Notice to the Company
pursuant to Section 4(b) or Section 5(c), respectively (each, a “Redemption
Notice”), the Holder shall promptly submit this Note to the Company. The Company
shall deliver the applicable Event of Default Redemption Price to the Holder
within six (6) Trading Days after the Company’s public announcement of such
redemption. If the Holder has submitted a Change of Control Redemption Notice in
accordance with Section 5(c), the Company shall deliver the applicable Change of
Control Redemption

 

16



--------------------------------------------------------------------------------

Price to the Holder concurrently with the consummation of such Change of Control
if such notice is received prior to the consummation of such Change of Control
and within five (5) Business Days after the Company’s receipt of such notice
otherwise. In the event of a redemption of less than all of the Conversion
Amount of this Note, the Company shall promptly cause to be issued and delivered
to the Holder a new Note (in accordance with Section 17(d)) representing the
outstanding Principal which has not been redeemed. In the event that the Company
does not pay the Event of Default Redemption Price or the Change of Control
Redemption Price (each, the “Redemption Price”), as applicable, to the Holder
(or deliver any Common Stock to be issued pursuant to a Redemption Notice)
within the time period required, at any time thereafter and until the Company
pays such unpaid Redemption Price (and issues any Common Stock required pursuant
to a Redemption Notice) in full, the Holder shall have the option, in lieu of
redemption, to require the Company to promptly return to the Holder all or any
portion of this Note representing the Conversion Amount that was submitted for
redemption and for which the applicable Redemption Price (or any Common Stock
required to be issued pursuant to a Redemption Notice) (together with any Late
Charges thereon) has not been paid. Upon the Company’s receipt of such notice,
(x) the Redemption Notice shall be null and void with respect to such Conversion
Amount, (y) the Company shall immediately return this Note, or issue a new Note
(in accordance with Section 17(d)) to the Holder representing such Conversion
Amount and (z) the Conversion Price of this Note or such new Notes shall be
adjusted to the lesser of (A) the Conversion Price as in effect on the date on
which the Redemption Notice is voided and (B) the lowest Closing Bid Price
during the period beginning on and including the date on which the Redemption
Notice is delivered to the Company and ending on and including the date on which
the Redemption Notice is voided. The Holder’s delivery of a notice voiding a
Redemption Notice and exercise of its rights following such notice shall not
affect the Company’s obligations to make any payments of Late Charges which have
accrued prior to the date of such notice with respect to the Conversion Amount
subject to such notice.

12. SUBORDINATION TO SENIOR INDEBTEDNESS.

(a) Subordination. The Company covenants and agrees, and the Holder likewise
covenants and agrees, that this Note shall be issued subject to the provisions
of this Section 12 and to the extent and in the manner hereinafter set forth in
this Section 12, the indebtedness represented by this Note and the payment of
principal and interest and Late Charges thereon, any redemption amount,
liquidated damages, fees, expenses or any other amounts in respect of this Note
are hereby expressly made subordinate and junior and subject in right of payment
to the prior payment in full in cash of all Senior Indebtedness of the Company
now outstanding or hereinafter incurred.

(b) No Payment if Default in Senior Indebtedness. No payment on account of
principal of, premium, if any, or interest on this Note and any other payment
payable with respect to this Note shall be made, and no portion of this Note
shall be redeemed or purchased directly or indirectly by the Company, if at the
time of such payment or purchase or immediately after giving effect thereto,
(i) a default in the payment of principal, premium, if any, interest or other
obligations in respect of any Senior Indebtedness having either an outstanding
principal balance or a commitment to lend greater than $7,500,000 (“Designated
Senior Debt”) occurs and is

 

17



--------------------------------------------------------------------------------

continuing (or, in the case of Senior Indebtedness for which there is a period
of grace, in the event of such a default that continues beyond the period of
grace, if any, specified in the instrument evidencing such Senior Indebtedness)
(a “Payment Default”), unless and until such Payment Default shall have been
cured or waived or shall have ceased to exist or (ii) the Company shall have
received notice (a “Payment Blockage Notice”) from the holder or holders of
Designated Senior Debt that there exists under such Senior Indebtedness a
default, which shall not have been cured or waived, permitting the holder or
holders thereof to declare such Senior Indebtedness due and payable, but only
for the period (the “Payment Blockage Period”) commencing on the date of receipt
of the Payment Blockage Notice and ending on the earlier of (a) the date such
default shall have been cured or waived, or (b) (x) in the case of a Payment
Blockage Notice delivered by any Designated Senior Debt solely based on the
occurrence of an Event of Default under the Notes (i.e., based on the triggering
of the cross default provisions of such Designated Senior Debt solely as a
result of an Event of Default under the Notes) (a “Cross Default Payment
Blockage”), the 180th day immediately following the Company’s receipt of such
Payment Blockage Notice, and (y) in all other circumstances, the 270th day
immediately following the Company’s receipt of such Payment Blockage Notice. The
Company shall resume payments on and distributions in respect of this Note,
including any past scheduled payments of the principal of (and premium, if any)
and interest on this Note to which the Holder would have been entitled but for
the provisions of this Section 12 in the case of a Payment Default, within five
(5) Business Days of the date upon which such Payment Default is cured or waived
or ceases to exist (and if payment is made within such time period, any Event of
Default with respect to such nonpayment shall be cured). In addition,
notwithstanding clauses (i) and (ii), unless the holders of Designated Senior
Debt shall have accelerated the maturity of such Senior Indebtedness or there is
a Payment Default, the Company shall resume payments on this Note within
(5) Business Days after the end of each Payment Blockage Period (and if payment
is made within such time period, any Event of Default with respect to such
nonpayment shall be cured). In any consecutive 365-day period, there shall be
(i) no more than three Payment Blockage Notices given in the aggregate on this
Note and the Other Notes, irrespective of the number of defaults with respect to
Designated Senior Debt during such period, and (ii) at least 90 days during
which no Payment Blockage Period shall be in effect.

(c) Payment upon Dissolution. In the event of any bankruptcy, insolvency,
reorganization, receivership, composition, assignment for benefit of creditors
or other similar proceeding initiated by or against the Company or any
dissolution or winding up or total or partial liquidation or reorganization of
the Company (being hereinafter referred to as a “Proceeding”), the Holder
agrees, upon request of a holder of Senior Indebtedness, and at such holder of
Senior Indebtedness’ own expense, to take all reasonable actions (including but
not limited to the execution and filing of documents and the giving of testimony
in any Proceeding, whether or not such testimony could have been compelled by
process) necessary to prove the full amount of all its claims in any Proceeding,
and the Holder shall not waive any claim in any Proceeding without the written
consent of such holder. If the Holder does not file a proper proof of claim or
proof of debt in the form required in any Proceeding at least thirty (30) days
before the expiration of the time to file such claim, the holders of any Senior
Indebtedness are hereby authorized to file an appropriate claim for and on
behalf of the Holder.

 

18



--------------------------------------------------------------------------------

The Holder shall retain the right to vote and otherwise act with respect to the
claims under this Note (including, without limitation, the right to vote to
accept or reject any plan of partial or complete liquidation, reorganization,
arrangement, composition or extension); provided that the Holder shall not vote
with respect to any such plan or take any other action in any way so as to
(i) contest the validity of any Senior Indebtedness or any collateral therefor
or guaranties thereof, (ii) contest the relative rights and duties of any of the
lenders under the Senior Indebtedness established in any instruments or
agreement creating or evidencing the Senior Indebtedness with respect to any of
such collateral or guaranties, or (iii) contest the Holders’ obligations and
agreements set forth in this Section 12.

Upon payment or distribution to creditors in a Proceeding of assets of the
Company of any kind or character, whether in cash, property or securities, all
principal and interest due upon any Senior Indebtedness shall first be paid in
full before the Holder shall be entitled to receive or, if received, to retain
any payment or distribution on account of this Note, and upon any such
Proceeding, any payment or distribution of assets of the Company of any kind or
character, whether in cash, property or securities, to which the Holder would be
entitled except for the provisions of this Section 12 shall be paid by the
Company or by any receiver, trustee in bankruptcy, liquidating trustee, agent or
other Person making such payment or distribution, or by the Holder who shall
have received such payment or distribution, directly to the holders of the
Senior Indebtedness (pro rata to each such holder on the basis of the respective
amounts of such Senior Indebtedness held by such holder) or their
representatives to the extent necessary to pay all such Senior Indebtedness in
full after giving effect to any concurrent payment or distribution to or for the
holders of such Senior Indebtedness, before any payment or distribution is made
to the Holder of this Note.

(d) Payments on Note. Subject to Section 12(c), the Company may make regularly
scheduled payments of the principal of, and any interest or premium on, or any
other payments on, this Note, if at the time of payment, and immediately after
giving effect thereto, (i) there exists no Payment Default or a Payment Blockage
Period and (ii) the Company is permitted to make payments under Section 12(c).

(e) Certain Rights. Nothing contained in this Section 12 or elsewhere in this
Note is intended to or shall impair, as among the Company, its creditors
including the holders of Senior Indebtedness and the Holder, the right, which is
absolute and unconditional, of the Holder to convert this Note in accordance
herewith.

(f) Subrogation. Subject to payment in full in cash of all Senior Indebtedness,
the rights of the Holder shall be subrogated to the rights of the holders of
Senior Indebtedness to receive payments or distributions of the assets of the
Company made on such Senior Indebtedness until all principal and interest on
this Note shall be paid in full in cash; and for purposes of such subrogation,
no payments or distributions to the holders of Senior Indebtedness of any cash,
property or securities to which the Holder would be entitled except for the
subordination provisions of this Section 12 shall, as between the Holder and the
Company and/or its creditors other than the holders of the Senior Indebtedness,
be deemed to be a payment on account of the Senior Indebtedness.

 

19



--------------------------------------------------------------------------------

(g) Rights of Holder Unimpaired. The provisions of this Section 12 are and are
intended solely for the purposes of defining the relative rights of the Holder
and the holders of Senior Indebtedness and nothing in this Section 12 shall
impair, as between the Company and the Holder, the obligation of the Company,
which is unconditional and absolute, to pay to the Holder the principal thereof
(and premium, if any) and interest thereon, in accordance with the terms of this
Note.

(h) Holders of Senior Indebtedness. These provisions regarding subordination
will constitute a continuing offer to all Persons who, in reliance upon such
provisions, become holders of, or continue to hold, Senior Indebtedness; such
provisions are made for the benefit of the holders of Senior Indebtedness, and
such holders are hereby made obligees under such provisions to the same extent
as if they were named therein, and they or any of them may proceed to enforce
such subordination and no amendment or modification of the provisions contained
herein shall diminish the rights of such holders unless such holders have agreed
in writing thereto. The holders of Senior Indebtedness may, at any time and from
time to time, without the consent of or notice to the Holder, without incurring
responsibility to the Holder and without impairing or releasing the
subordination provisions of this Section 12, (i) subject to the limitations set
forth herein, increase the amount of, change the manner, terms or place of
payment of, or renew or alter, any Senior Indebtedness, or otherwise amend,
modify, restate or supplement the same, (ii) sell, exchange or release any
collateral mortgaged, pledged or otherwise securing the Senior Indebtedness,
(iii) release any Person liable in any manner for the Senior Indebtedness and
(iv) exercise or refrain from exercising any rights against the Company or any
other Person.

(i) Proceeds Held in Trust. In the event that notwithstanding the foregoing, any
payment or distribution of assets of the Company of any kind or character,
whether in cash, property or securities (including, without limitation, by way
of setoff or otherwise) prohibited by the provisions hereof shall be received by
the Holder before all Senior Indebtedness if paid in full in cash, such payment
or distribution shall be held in trust for the benefit of and shall be paid over
or delivered to the holders of Senior Indebtedness, as their respective
interests may appear, as calculated by the Company, for application to, or to be
held as collateral for, the payment of any Senior Indebtedness remaining unpaid
to the extent necessary to pay all Senior Indebtedness in full in cash after
giving effect to any concurrent payment or distribution to or for the holders of
such Senior Indebtedness.

(j) Blockage of Remedies. During any Payment Default or any Payment Blockage
Period, if an Event of Default has occurred and is continuing under this Note,
the Holder will not commence or join with any creditor of the Company in
asserting or commencing any proceedings to collect or enforce its rights
hereunder or take any action to foreclose or realize upon the indebtedness
hereunder for a period beginning on the date of such Event of Default and ending
on the first to occur of (i) (x) in connection with a Cross Default Payment
Blockage, the date that is 180 days following the date that the holders of the
Senior Indebtedness are notified of such Event of Default, and (y) in all other
circumstances, the date that is 270 days following the date that the holders of
the Senior Indebtedness are notified of such Event of Default or (ii) the date
such Payment Default is cured, waived or ceases to exist or the date such
Payment Blockage Period ends, as the case may be; provided, however, that until
all of the Senior Indebtedness shall have been paid in full in cash, any
payments, distributions or

 

20



--------------------------------------------------------------------------------

proceeds received by the Holder resulting from the exercise of any action to
collect or enforce any right or remedy available to the Holder shall be subject
to the terms of this Note; provided further that the foregoing provisions of
this Section 12(j) shall not prevent or limit the Holder in any manner from
pursuing any and all remedies, including by way of commencing any action or
proceeding, for specific performance in connection with the circumstances giving
rise to the Event of Default set forth in Section 4(a)(iii) hereof.

(k) Subsequent Senior Indebtedness Requested Modifications. In connection with
the incurrence of any future Senior Indebtedness, the Holder agrees that it
shall act reasonably and negotiate in good faith any modifications to the
provisions of this Section 12 reasonably requested by the holder of such Senior
Indebtedness; provided that nothing in this section shall restrict the holders
of Notes representing at least a majority of the aggregate principal amount of
the Notes then outstanding from changing or amending this Section 12 pursuant to
Section 15 hereof.

13. VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law, including but not limited to the Delaware
General Corporation Law, and as expressly provided in this Note or in the
Registration Right Agreement.

14. RANK; ADDITIONAL INDEBTEDNESS; LIENS.

(a) Rank. All payments due under this Note shall be subordinate in right of
payment to the prior payment of all existing and future Senior Indebtedness.

(b) Incurrence of Indebtedness. So long as this Note is outstanding, the Company
shall not, and the Company shall not permit any of its Subsidiaries to, directly
or indirectly, incur or guarantee, assume or suffer to exist any Indebtedness,
other than Senior Indebtedness and the Company’s Convertible Subordinated Notes
dated March 24, 2004, unless the holder or holders of such Indebtedness agree
that such Indebtedness shall be subordinated in right of payment to the prior
payment in full of the Note pursuant to a written agreement on or prior to
incurring or guaranteeing, assuming or suffering to exist such Indebtedness.

(c) Existence of Liens. So long as this Note is outstanding, the Company shall
not, and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, allow or suffer to exist any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively, “Liens”) other than Permitted Liens. As used herein,
“Permitted Liens” means (i) Liens incurred to secure Senior Indebtedness,
(ii) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary, to the extent of Indebtedness incurred within thirty
days for such acquisition, construction or improvement and incurred within
thirty days of such acquisition, construction or improvement, (iii) purchase
money Liens, or (iv) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other similar Liens imposed by law, so long as payment on such
Lines is not more than 30 days past due.

 

21



--------------------------------------------------------------------------------

(d) Restricted Payments. The Company shall not, and the Company shall not permit
any of its Subsidiaries to, directly or indirectly, redeem, defease, repurchase,
repay or make any payments in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness, other than Senior Indebtedness, whether by way of payment in
respect of principal of (or premium, if any) or interest on, such Indebtedness
if at the time such payment is due or is otherwise made or, after giving effect
to such payment, an event constituting, or that with the passage of time and
without being cured would constitute, an Event of Default has occurred and is
continuing.

15. AMENDMENT. Any provision of this Note may be amended, waived or modified
upon the written consent of the Company and the Holder of this Note.

16. TRANSFER. This Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company.

17. REISSUANCE OF THIS NOTE.

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 17(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less then the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 17d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(iii) and this Section 17(a),
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 17(d)) representing the outstanding Principal.

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 17(d)) representing in the
aggregate the outstanding Principal of this Note, and each such new Note will
represent such portion of such outstanding Principal as is designated by the
Holder at the time of such surrender.

(d) Issuance of New Note. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 17(a) or Section 17(c), the Principal

 

22



--------------------------------------------------------------------------------

designated by the Holder which, when added to the principal represented by the
other new Notes issued in connection with such issuance, does not exceed the
Principal remaining outstanding under this Note immediately prior to such
issuance of new Notes), (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the Issuance Date of this Note,
(iv) shall have the same rights and conditions as this Note, and (v) shall
represent accrued Interest and Late Charges on the Principal and Interest of
this Note, from the Issuance Date.

18. REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and the Registration Rights
Agreement, at law or in equity (including a decree of specific performance
and/or other injunctive relief), and nothing herein shall limit the Holder’s
right to pursue actual and consequential damages for any failure by the Company
to comply with the terms of this Note. Amounts set forth or provided for herein
with respect to payments, conversion and the like (and the computation thereof)
shall be the amounts to be received by the Holder and shall not, except as
expressly provided herein, be subject to any other obligation of the Company (or
the performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

19. PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
attorneys’ fees and disbursements.

20. CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the initial holder of this Note and shall not be construed
against any person as the drafter hereof. The headings of this Note are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Note.

21. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

22. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Redemption Price or the arithmetic calculation of the Conversion Rate or the
Redemption Price, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile within one (1) Business Day of receipt of
the Conversion Notice or Redemption Notice or other event giving rise

 

23



--------------------------------------------------------------------------------

to such dispute, as the case may be, to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation within one
(1) Business Day of such disputed determination or arithmetic calculation being
submitted to the Holder, then the Company shall, within one (1) Business Day
submit via facsimile (a) the disputed determination of the Closing Bid Price or
the Closing Sale Price to an independent, reputable investment bank selected by
the Company and approved by the Holder or (b) the disputed arithmetic
calculation of the Conversion Rate or the Redemption Price to the Company’s
independent, outside accountant. The Company, at the Company’s expense, shall
cause the investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than five (5) Business Days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.

23. NOTICES; PAYMENTS.

(a) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under this Note must be in writing and will be deemed to
have been delivered: (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one Business Day after deposit with an overnight courier service, in
each case properly addressed to the party to receive the same. The Company shall
provide the Holder with prompt written notice of all actions taken pursuant to
this Note, including in reasonable detail a description of such action and the
reason therefore. Without limiting the generality of the foregoing, the Company
will give written notice to the Holder (i) immediately upon any adjustment of
the Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least twenty (20) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any pro
rata subscription offer to holders of Common Stock or (C) for determining rights
to vote with respect to any Change of Control, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.

(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing; provided that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Holder’s wire transfer instructions. Whenever any amount expressed to be due by
the terms of this Note is due on any day which is not a Business Day, the same
shall instead be due on the next succeeding day which is a Business Day and, in
the case of any Interest Date which is not the date on which this Note is paid
in full, the extension of the due date thereof shall not be taken into account
for purposes of determining the amount of Interest due on such date. Any amount
of Principal or other amounts due under the Note and the Registration Rights
Agreement which is not paid when due shall result in a late charge being
incurred and payable by the Company in an amount equal to interest on such
amount at the rate of 15% per annum from the date such amount was due until the
same is paid in full (“Late Charge”).

 

24



--------------------------------------------------------------------------------

24. CANCELLATION. After all Principal, accrued Interest and other amounts at any
time owed on this Note has been paid in full, this Note shall automatically be
deemed canceled, shall be surrendered to the Company for cancellation and shall
not be reissued.

25. WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note.

26. GOVERNING LAW. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.

27. CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

(a) “APPROVED STOCK PLAN” means any employee benefit, option or incentive plan
which has been approved by the Board of Directors of the Company, pursuant to
which the Company’s securities may be issued to any employee, consultant,
officer or director for services provided to the Company.

(b) “BLOOMBERG” means Bloomberg Financial Markets.

(c) “BUSINESS DAY” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(d) “CLOSING BID PRICE” and “CLOSING SALE PRICE” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.). If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the

 

25



--------------------------------------------------------------------------------

Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder. If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 22. All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.

(e) “COMMON STOCK DEEMED OUTSTANDING” shall mean, at any given time, the number
of shares of Common Stock actually outstanding at such time, plus (i) the number
of shares of Common Stock deemed to be outstanding pursuant to Sections 7(a)(i)
and 7(a)(ii) hereof regardless of whether the Options or Convertible Securities
are actually exercisable at such time and (ii) plus the number of shares of
Common Stock underlying Options or Convertible Securities issued pursuant to the
Approved Stock Plans that are actually exercisable or convertible at such time
at an exercise price or conversion price that is less than or equal to the per
share fair market value of such underlying shares of Common Stock, but excluding
any shares of Common Stock owned or held by or for the account of the Company or
issuable upon conversion of the Notes or the Other Notes.

(f) “CONTINGENT OBLIGATION” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

(g) “CONVERTIBLE SECURITIES” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.

(h) “EXCLUDED SECURITIES” means any shares of Common Stock issued or issuable:
(i) in connection with any Approved Stock Plan; (ii) upon conversion of the
Notes and the Other Notes; and (iii) upon conversion of any Options or
Convertible Securities which are outstanding on the day immediately preceding
the Issuance Date, provided that the terms of such Options or Convertible
Securities are not amended, modified or changed on or after the Issuance Date.

(i) “GAAP” means United States generally accepted accounting principles,
consistently applied.

(j) “INDEBTEDNESS” of any Person means, without duplication (A) all indebtedness
for borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with

 

26



--------------------------------------------------------------------------------

respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) off-balance sheet liabilities retained in connection with asset
securitization programs, synthetic leases, sale and leaseback transactions or
other similar obligations arising with respect to any other transaction which is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
subsidiaries (except for the lease of the Company’s facility in Kentucky), and
(H) all indebtedness referred to in clauses (A) through (G) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (I) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through
(H) above.

(k) “OPTIONS” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

(l) “PERSON” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(m) “PRINCIPAL MARKET” means the principal stock exchange or trading market for
the Common Stock, if any.

(n) “REDEMPTION PREMIUM” means (i) in the case of the Events of Default
described in Section 4(a)(i) - (vi) and (ix) - (xi), 120% or (ii) in the case of
the Events of Default described in Section 4(a)(vii) -(viii), 100%.

(o) “REGISTRATION RIGHTS AGREEMENT” means that certain registration rights
agreement dated as of the Issuance Date between the Company and the initial
holders of the Notes relating to the registration of the resale of the shares of
Common Stock issuable upon conversion of the Notes.

(p) “RESET DATE” means July 1, 2007.

(q) “SEC” means the United States Securities and Exchange Commission.

(r) “SENIOR INDEBTEDNESS” means the principal of (and premium, if any), interest
on, and all fees and other amounts (including, without limitation, any
reasonable costs, enforcement expenses (including reasonable legal fees and
disbursements), collateral protection expenses and other reimbursement or
indemnity obligations relating thereto) payable under the agreements or
instruments evidencing, any unaffiliated, third-party Indebtedness of the

 

27



--------------------------------------------------------------------------------

Company and its Subsidiaries, whether now existing or hereafter arising
(together with any renewals, refundings, refinancings or other extensions
thereof), which is not made expressly subordinate in right of payment to the
Indebtedness evidenced by this Note and the Other Notes. Without limitation of
the generality of the foregoing, Senior Indebtedness shall include the
obligations of the Company to its current senior secured lender, Comerica Bank
and any participants with Comerica Bank in such Indebtedness (the “COMERICA
OBLIGATIONS”), and the Comerica Obligations are designated as Senior
Indebtedness. The Company may from time to time designate by written notice to
the Holder the obligations, in addition to the Comerica Obligations, which
constitute Senior Indebtedness.

(s) “SUBSIDIARIES” means any entity in which the Company, directly or
indirectly, owns capital stock or holds an equity or similar interest.

(t) “TRADING DAY” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).

(u) “WEIGHTED AVERAGE PRICE” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York Time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as the Principal Market
publicly announces is the official close of trading) as reported by Bloomberg
through its “Volume at Price” functions, or, if the foregoing does not apply,
the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York Time (or such other time
as such market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as such market publicly
announces is the official close of trading) as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink sheets” by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.). If the Weighted Average Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Weighted Average Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 22. All such determinations to be appropriately adjusted for
any stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period.

[SIGNATURE PAGE FOLLOWS]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

NOBLE INTERNATIONAL, LTD. By:  

/s/ Michael C. Azar

Name:   Michael C. Azar Title:   Vice President and Secretary

 

29



--------------------------------------------------------------------------------

EXHIBIT I

NOBLE INTERNATIONAL, LTD. CONVERSION NOTICE

Reference is made to the Convertible Subordinated Note (the “Note”) issued to
the undersigned by Noble International, Ltd. (the “Company”). In accordance with
and pursuant to the Note, the undersigned hereby elects to convert the
Conversion Amount (as defined in the Note) of the Note indicated below into
shares of Common Stock, par value $0.00067 per share (the “Common Stock”), of
the Company as of the date specified below.

Date of Conversion:

________________________________

Aggregate Conversion Amount to be converted:

____________________

The undersigned hereby certifies to the Company that the Company’s conversion of
the amount set forth above in accordance with Section 3(a) of the Note will not
directly result in the undersigned (together with the undersigned’s affiliates)
beneficially owning in excess of 4.99% of the number of shares of Common Stock
outstanding immediately after giving effect to such conversion, calculated in
accordance with Section 3(d)(i) of the Note or in excess of 9.99% of the number
of shares of Common Stock outstanding immediately after giving effect to such
conversion, calculated in accordance with Section 3(d)(ii) of the Note, as
applicable.

Please confirm the following information:

Conversion Price:

________________________________

Number of shares of Common Stock to be issued:

____________________

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

Issue to:

 

 

 

 

30



--------------------------------------------------------------------------------

Facsimile Number:

 

Authorization:

 

By:  

 

Title:  

 

Dated:  

 

 

Account Number:

 

(if electronic book entry transfer) Transaction Code Number:

 

(if electronic book entry transfer)

 

31



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs
[Transfer Agent] to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated March 23, 2004 from the
Company and acknowledged and agreed to by [Transfer Agent].

 

NOBLE INTERNATIONAL, LTD. By:  

 

Name:   Title:  

 

32